Citation Nr: 1627059	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  12-30 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a right foot disorder.

3.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD) rated as 30 percent prior to March 6, 2013, 50 percent from March 6, 2013 to August 16, 2013, and 70 percent from August 16, 2013.

4.  Entitlement to total disability based on individual unemployment (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1971 to October 1974 in the Army.

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions dated November 2011, April 2012, and March 2014 by the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2016, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

The issues of entitlement to service connection for a neck disorder and TDIU prior to May 30, 2013 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not experience a chronic right foot disorder at any point during the period on appeal.

2.  The Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity effective September 19, 2011.
3.  The Veteran's PTSD caused occupational and social impairment, with deficiencies in most areas effective May 30, 2013.

4.  The Veteran's PTSD did not result in total occupational and social impairment at any point during the period on appeal.

5.  The Veteran was unable to secure or follow substantially gainful occupation as a result of his service-connected disabilities effective May 30, 2013.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right foot disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for a rating of 50 percent for PTSD have been met effective September 19, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).

3.  The criteria for a rating of 70 percent for PTSD have been met effective May 30, 2013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, DC 9411 (2015).

4.  The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, DC 9411 (2015).

5.  The criteria for TDIU have been met effective May 30, 2013.  38 U.S.C.A. §§ 1155, 5103(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.341, 4.16(a), 4.25 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Right Foot Disorder

The Veteran is seeking service connection for a right foot disorder.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In this case, the Veteran's service treatment records reflect he sought treatment for pain and swelling in his right foot, specifically the fifth metatarsal, during his active duty service.  He described the pain had been present for many years, and increased following prolonged standing.  The medical professional suspected the Veteran had an old boney deformity in his right foot, and x-ray was ordered.  However, the January 1972 x-ray of the Veteran's right foot was normal.  Furthermore, during his September 1974 separation examination the Veteran's feet were noted to be in normal condition.  Therefore, although the Veteran reported pain and swelling in his right foot during active duty service, the evidence does not establish he was diagnosed with any right foot disorder during his active duty service.


Moreover, the evidence does not establish the Veteran experienced a right foot disorder at any point during the period on appeal.  He has consistently reported experiencing symptoms in his right ankle, including pain, ever since he fell down concrete steps during service.  See e.g. April 2016 hearing pgs. 4-6.  However, the Veteran was separately granted service connection for his complaints of painful motion in his right ankle in a December 2014 rating decision.  Other than his complaints of painful motion and limping as a result of his right ankle, the Veteran has not described any separate symptoms related to his right foot.

The medical evidence also does not reflect the Veteran made any complaint of, or otherwise sought any treatment for, separate symptoms in his right foot.  Instead, during his April 2012 VA examination, the Veteran specifically denied experiencing any right foot problems other than those related to his right ankle.  Upon physical examination, the VA examiner specifically noted the Veteran did not have Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallux rigidus, claw foot, malunion or nonunion of the tarsal or metatarsal bones, or other foot injuries.  Instead, this examiner specifically opined the Veteran had never been diagnosed with any foot disorder.

Therefore, the evidence does not establish the Veteran experienced a separate right foot disability at any point during the period on appeal.  Because the presence of a current disability has not been established, the first element of service connection has not been met, and the Veteran's appeal is denied.

Increased Rating for PTSD

The Veteran is also seeking an increased rating for his service-connected posttraumatic stress disorder (PTSD).  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the Veteran's PSTD was assigned an initial 30 percent rating under DC 9411, an increased 50 percent rating effective March 6, 2013, and an increased 70 percent rating effective August 16, 2013.

Under Diagnostic Code 9411, a 30 percent rating is assigned when PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.
A 70 percent evaluation is assigned when PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association (also known as "DSM").  38 C.F.R. § 4.130.  Although no longer used in the DSM 5, the DSM IV contained a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of an individual.  Because these scores were used in the Veteran's relevant treatment records from the period on appeal, they will be considered by the Board.

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 
GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).

GAF scores ranging between 21 and 30 indicate behavior is considerably influenced by delusions, hallucinations, or serious impairment in communication or judgment.  (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation).

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The Veteran filed his current claim for benefits relating to his psychiatric condition in September 2011.  The claims file does not reflect he sought relevant psychiatric treatment from that month, but does include VA records from April and May of 2011, a few months before the period on appeal.  In these records, the Veteran reported symptoms of depression and irritability.  During his appointments, he demonstrated restless motor behavior, angry facial expression, angry mood, and depressed affect.  His speech was spontaneous, but his thought process contained obsessions, and his thought content was significant for preoccupation.  GAF scores of 46 were assigned, suggesting serious symptoms.
In October 2011, the Veteran was provided with a VA examination.  The report from this examination suggests the Veteran's symptoms were less severe than reflected in the 2011 treatment records.  The examiner described the Veteran's PTSD as mild, and assigned a GAF score of 63, suggesting mild symptoms.  The Veteran reported depression, irritability, reduced energy and interests, and slowed thoughts.  He described enjoying restoring old cars in his free time.  The examiner noted the Veteran was fully oriented, with judgment and insight intact.  His mood was depressed and frustrated, but affect appropriate.  However, the examiner indicated the Veteran was unable to interpret a proverb.  The examiner opined the Veteran's PTSD caused occupational and social impairment due to mild or transient symptoms.

Following the VA examination, additional VA treatment records from 2012 reflect the Veteran's symptoms were more closely aligned with those noted in his 2011 treatment records from shortly before the period on appeal.  For example, in October 2012 his thoughts were noted to be slow at times, and otherwise rapid.  The Veteran reported feeling agitated, irritable, and socially avoidant.  He continued to work on a full time basis, but reported he frequently arrived tired, felt decreased energy, and no longer enjoyed working as a conductor.  As a result, he was considering retirement.  The reviewing medical professional assigned a GAF score of 42, suggesting serious symptoms.

In reviewing all the foregoing, and affording all benefit of the doubt to the Veteran, the Board finds an initial rating not to exceed 50 percent is warranted.  Although the VA examiner's report suggests less severe symptoms, the VA treatment records from before and after this examination reflect the Veteran consistently experienced more severe symptoms, including restless motor behavior, obsessional thought process, irritability, and social avoidance.  These symptoms suggest impairment in abstract thinking and disturbances of mood, the criteria associated with a 50 percent rating.  Accordingly, a rating not to exceed 50 percent is granted effective September 19, 2011, the date of service connection.


The evidence does not reflect the Veteran demonstrated symptoms like those associated with a higher, 70 percent, rating at this point.  Although the GAF scores assigned during this period suggest serious symptoms, GAF scores are probative, not determinative.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  When viewed as a whole, the Veteran's symptoms do not reflect he experienced occupational and social impairment with deficiencies in most areas.  For example, he continued to work on a fulltime basis, and was involved in hobbies in his free time, including restoring old cars.  He also did not report experiencing symptoms like near-continuous panic, and specifically denied suicidal ideation.  Furthermore, he consistently presented with good hygiene, and no symptoms such as obsessional rituals or spatial disorientation were suggested or observed.  Accordingly, a higher, 70 percent, rating was not warranted.

On May 2, 2013, the Veteran was provided with an additional VA examination.  The Veteran provided an accurate family history, including his marriage to his wife of over thirty-five years.  He also maintained a good relationship with his three sons, although he denied any social involvement.  As a hobby he had redone two old cars, and was planning a vacation to South Dakota.  He endorsed feelings of irritability and depression.  The examiner noted his PTSD resulted in occupational and social impairment with reduced reliability and productivity, and assigned a GAF score of 53, suggesting moderate symptoms.  Because this examiner's report reflects the Veteran continued to pursue his hobbies and maintained effective relationships with his family, this examiner's report does not suggest he experienced occupational and social impairment with deficiencies in most areas.  Accordingly, a higher 70 percent rating was not warranted at that time.

However, later that month, the Veteran sought VA psychiatric treatment on May 30, 2013.  He reported he did not renew his prescription and ran out of medication.  As a result, the reviewing medical professional noted he was experiencing a severe relapse and his symptoms were "back worse than ever."  The following month, the Veteran was seen by a physician who remarked he was "quite unwell."  The Veteran was depressed, angry, and irritable.  The physician also described the Veteran's problems maintaining attention and focus.  The Veteran described he tried to go out and work in order to keep his mind busy and not ruminate, however he was unable to tolerate being around other individuals.  While the physician observed the Veteran's hygiene and eye contact was fair, his motor behavior was agitated, speech nonspontaneous, insight poor, thought processes notable for perseveration, and thought content was significant for obsessions.  The Veteran also had notable problems with attention, judgment, and reasoning for the first time during the period on appeal.  

These medical records, therefore, suggest the Veteran's increase in the severity of his PTSD symptoms warranted an increased rating for the first time during the period on appeal.  Accordingly, a higher 70 percent rating is warranted effective May 30, 2013, the date the Veteran first reported experiencing his increased symptoms.  

Similar symptoms continued to be reflected throughout 2013.  For example, a September 2013 VA treatment record indicated the Veteran's nonspontaneous speech, obsessional thought process, and restless motor behavior.  His problems with judgement and long term memory loss were again noted in November.  However, as will be discussed in detail below, the evidence does not establish the Veteran's PTSD caused total social and occupational impairment at any point during the period on appeal, and an increased 100 percent disability rating is not warranted.

The evidence does not suggest the Veteran reported symptoms such as persistent delusions memory loss for names of close relatives, or disorientation to time or place at any point.  Nor was grossly inappropriate behavior or inability to perform activities of daily living observed at any point.  Instead, throughout 2013 he presented with fair to good hygiene, and consistently denied experiencing suicidal ideation.  In January 2014, he specifically denied feeling hopeless, and described his mood was slightly improved.

Through 2014, the Veteran reported experiencing increasing issues with his wife, and in August began considering divorce.  As a result of these issues, he described he frequently spent time alone in his shed.  See e.g. March 2014 DRO hearing transcript.  He reported experiencing nightmares, flashbacks, and an inability to relax.  See e.g. October 2014 VA treatment record.  However, despite these symptoms, the Veteran was consistently classified as not a high risk for suicide.  He also consistently maintained fair eye contact and fair to good personal grooming.  He experienced problems with long term memory, but did not report any additional memory impairment of the severity level contemplated by a higher rating, including forgetting the names of close family members.  Therefore, medical records from 2014 do not reflect the Veteran met the criteria associated with a higher, total disability rating.

In January 2015, the Veteran was provided with an additional VA examination.  This examiner reviewed the Veteran's claims file, as well as personally interviewed and examined the Veteran.  The Veteran described keeping himself busy by restoring and selling old cars.  He also reported he was still married to his wife, and maintained a relationship with his adult children, including visiting his grandchildren "once in a while."  Therefore, he did not reflect total social impairment.  He endorsed an inability to experience positive emotions, irritability, hypervigilance, sleep disturbances, depression, anxiety, and suspiciousness.  The examiner opined the symptoms described by the Veteran were exaggerated and made "with the intent of secondary gain."  However, the Board finds the symptoms reported by the Veteran during this examination are consistent with the symptoms he described in the course of his routine psychiatric treatment.  Therefore, the Board finds the symptoms reported by the Veteran in his VA examiner's report are credible.

However, even considering the Veteran's credible symptoms, the evidence does not reflect he met the criteria associated with a total disability rating.  As discussed, he maintained a relationship with his family, including his wife, children, and grandchildren, and continued to pursue his hobby of restoring old cars.  Furthermore, no symptoms such as persistent delusions, grossly inappropriate behavior, or disorientation to time and place were suggested or observed.  Therefore, the criteria associated with a higher, total disability rating, were not warranted.

The Veteran continued to seek routine VA treatment throughout 2015.  He described avoiding other people and feeling constantly on guard.  The reviewing medical professionals noted his irritability, restless motor behavior, and avoidant attitude.   Problems with abstraction, attention, judgement, reasoning, and long term memory were also observed.  See e.g. June 2015 VA treatment record.  However, despite these symptoms the Veteran continued to present with good hygiene and fair eye contact.  No disorientation, delusions, grossly inappropriate behavior, or memory loss such as of names of close relatives were suggested or observed.  Therefore, these medical records do not reflect the Veteran's PTSD warranted a total disability rating at any point during the period on appeal.

Finally, in a June 2015 written statement, the Veteran's VA physician opined the Veteran's ongoing PTSD symptoms and distress prevent him from acquiring or maintaining substantially gainful employment.  However, this physician's letter does not suggest the Veteran's PTSD symptoms had increased in severity, but rather the current level of severity described in his treatment records prevented the Veteran from working.  As discussed in detail above, the level of symptom severity in the Veteran's relevant treatment records did not demonstrate symptoms of the severity like those contemplated by a higher disability rating, and do not suggest the Veteran experienced total occupational and social impairment.  Moreover, this letter while addressing the occupational impairment resulting from PTSD does not discuss the level of social impairment related to PTSD.  Therefore, this physician's letter does not reflect the Veteran met the criteria for a higher rating, and a total disability rating is not warranted.

In summary, an initial rating not to exceed 50 percent for PTSD is granted, effective September 19, 2011.  An increased, 70 percent, rating is granted effective May, 30, 2013.  Entitlement to a higher, total, disability rating is not warranted at any point during the period on appeal.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's PTSD that would render the schedular criteria inadequate.  The Veteran's main symptoms were complaints of irritability, social avoidance, and chronic sleep impairment.  These symptoms were specifically contemplated in the schedular ratings that were assigned, and serve, in part, as the basis for the increased ratings assigned above.  In this regard, and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  

TDIU

The Veteran is also seeking entitlement to a total disability rating based on individual unemployability (TDIU).  The evidence reflects he received his last payment from fulltime employment at the railroad on December 24, 2012.


Under VA regulations, a TDIU rating may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the VA, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).  

At the time the Veteran stopped working for the railroad in December 2012, he was receiving a 50 percent rating for PTSD a 10 percent rating for tinnitus, and a 10 percent rating for a right ankle disability, with additional noncompensable disability ratings, for a combined rating of 60 percent.  Therefore, he did not meet the schedular criteria for TDIU at this time.

However, based on the increased ratings assigned above, he received an increased 70 percent rating for PTSD effective May 30, 2013, therefore meeting the schedular requirements for PTSD.  Accordingly, entitlement to TDIU is warranted at that time if the Veteran is unable to secure and follow substantially gainful occupation by reason of his service-connected disabilities.  As will be discussed below, TDIU is granted effective May 30, 2013.

Following his active duty service, the Veteran worked as a conductor on the railroad for several decades.  He received a high school diploma, and did not receive any other education or training.  

The evidence supports the Veteran's contentions that he is currently unemployable due to his service-connected disabilities.  First, he has physical disabilities which impeded his ability to perform manual labor, including his service-connected bilateral ankle disabilities, which prevent frequent or prolonged walking.  See March 2014 VA examination.  Additionally, the severity of his service-connected PTSD, and resulting social avoidance, impacts his ability to perform sedentary work in an office environment.  Furthermore, his primary VA treating physician opined the ongoing symptoms of the Veteran's PTSD render him unable to acquire or maintain any substantial gainful employment.  See June 2015 written statement.
Therefore, the Veteran is unable to secure and follow substantially gainful occupation due to his service-connected disabilities.  Accordingly, TDIU is granted on a schedular basis effective May 30, 2013.  Entitlement to TDIU prior to this date is addressed in the remand portion below and is referred to the Director, Compensation and Pension Service for consideration of an extraschedular rating of unemployability.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  
	
In the present case, required notice was provided by a letters dated September 2011, March 2012, and January 2014 which informed the Veteran of all the elements required by the Pelegrini II Court prior to initial AOJ adjudication.  The letters also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and post-service VA treatment records have been obtained, and the Veteran did not indicate he received any relevant private treatment.    

In April 2016 the Veteran was provided with a hearing before the undersigned Veterans Law Judge (VLJ).  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from The American Legion, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed disabilities.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, and specifically inquired as to outstanding medical records.  No such pertinent evidence was identified by the Veteran or his representative.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was also provided with several VA examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disabilities.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examinations.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Entitlement to service connection for a right foot disorder is denied.

Entitlement to an initial rating of 50 percent for PTSD is granted, effective September 19, 2011, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to an increased, 70 percent, rating for PTSD is granted effective May, 30, 2013, subject to the laws and regulations governing the award of monetary benefits.    

Entitlement to total disability based on individual unemployability (TDIU) is granted effective May 30, 2013, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

The Veteran's claim for service connection for a neck condition requires remand for a supplemental VA examiner's opinion.  In April 2012, the VA examiner indicated the Veteran had previously been diagnosed with a "soft-tissue injury" of cervical strain during his active duty service.  However, the Veteran's service treatment records include an x-ray from March 1972 reflecting a fracture of C7.  Therefore, it does not appear the examiner considered the accurate facts regarding the Veteran's in-service injury to his neck.  Accordingly, remand is required for an additional VA examiner's opinion which considers the accurate medical history.


Additionally, as discussed above, the Veteran is granted TDIU on a schedular basis effective May 30, 2013.  However, the evidence suggests he stopped working on December 24, 2012 due to his service-connected disabilities.  38 C.F.R. § 4.16(b) provides that all veterans who do not meet the schedular criteria for TDIU but are otherwise unable to secure and follow substantially gainful occupation by reason of service-connected disabilities shall be referred to the Director, Compensation and Pension Service, for consideration of an extra-schedular rating of unemployability.  Because the evidence suggests the Veteran may have been unemployable as a result of his service-connected disabilities prior to May 30, 2013, remand for consideration of TDIU prior to this date on an extraschedular basis is required.

Accordingly, the case is REMANDED for the following actions:

1. Obtain updated VA treatment records, including records from the VA Nebraska-Western Iowa Health Care System since June 2015, and associate them with the claims file.

2.  After obtaining updated VA treatment records, return the Veteran's claims file to the April 2012 VA examiner, if available, or to an equally as qualified medical professional.  Re-examination of the Veteran is not required unless so requested by the examiner.  The examiner is asked to review the Veteran's complete claims file, including the following documents:

* The in service x-ray dated March 1972 which revealed fracture of C7
* The Veteran's September 1974 separation examination which indicated his spine was in normal condition
* The VA April 2012 x-ray which revealed advanced multilevel degenerative spondylosis of the cervical spine

The examiner is then asked to address the following question.  A full rationale should be provided for any opinion expressed:

Is it as likely as not (50 percent or greater) that the Veteran's currently diagnosed neck disorder began during, or was otherwise caused or contributed to by, his active duty service, including his in-service fracture of C7?

3.  Refer the Veteran's claim for TDIU prior to May 30, 2013 to the Director, Compensation and Pension Service, for consideration of an extra-schedular TDIU award.  This referral should include a full statement of the Veteran's service-connected disabilities, as well as his employment, educational, and medical histories.

4.  Then, readjudicate the appeals. If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


